Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11-17-20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants incorporation by reference statement was not present on applicants filing date (that of the international case) and is therefore new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Melt flow ratios are measured at two different loads not one as recited in claim 8, a fact which would cause those skilled in the art to question whether melt flow ratio or melt flow rate (or alternatively index) was intended especially since melt flow ratio as the term is used in the art is unitless in contrast to the ratio of the claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11, 12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zukosky et al. (US 4616064), cited by applicants.
The reference discloses Examples 7, 8, 22, 23, 53-58, 67-76 and 81 containing HDPE and polycarbonate-polysiloxane block copolymer. See the Tables and column 6, lines 2 and 13-17 in this regard and note other polymers such as KRATON and HYTREL as in claim 11. Regarding claim 2, modality is not discussed by the reference but the assumption by those skilled in the art would be that the MARLEX 6003 is unimodal as any other modality would have been specifically disclosed since modalities other than unimodal are less common. Note the abstract for formation of tubing as in claim 12. Note the last paragraph in column 4 for additives such as fire retardants and antioxidants as in claim 13. Note example 53 for use of 6% block copolymer as in claim 16. With regard to those claims reciting ESCR values, these would reasonably appear to be inherent given that the composition of the claims and reference are otherwise explicitly the same.



Claim 3 is rejected under 35 U.S.C. 102(a1) as being anticipated by Zukosky et al. (US 4616064), cited and for the reasons set out above as evidenced by Vaughn (US 3189662), cited by the examiner.
Zukosky uses the process of Vaughn at column 6, line 15 and note that Vaughns block copolymers are all BPA-polysiloxane as required by claim 3 and thus Zukosky uses BPA-polysiloxane block copolymers.

Claims 2, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064) in view of Jaker et al. (US 20090036610), cited by the examiner.
The primary reference does not disclose use of bimodal HDPE and the primary reference contains no explicit disclosure of applicants ESCR value as in claims 6 and 17. However, the secondary reference discloses a bimodal HDPE with improved processability and ESCR (abstract; paragraph 4). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the HDPE of the secondary reference in the process of the primary reference to improve processing and ESCR absent any showing of surprising or unexpected results. Note paragraph 7 of Jaker for ESCR values of 600 hours. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to confer the ESCR of the secondary reference on the composition of the primary reference since the secondary reference discloses that such values are desirable when in use absent any showing of surprising or unexpected results.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064), cited and for the reasons set out above in view of Vaughn (US 3189662).
The secondary reference discloses polycarbonate polysiloxanes which may have as little as 10% by weight polysiloxane units (such as dipropyl siloxane at column 1, lines 70-71) and note examples 1 and 2 for 18 siloxane repeat units. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the bisphenol-polysiloxane block copolymers of the secondary reference with 25 mol% or less of the siloxane of the secondary reference as in instant claim 5 since the primary reference discloses that the block copolymers of the secondary reference may be used  absent any showing of surprising or unexpected results. 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064), cited and for the reasons set out above in view of Lindahl et al (US 20030153688), cited by the examiner.
The primary reference discloses no alpha olefin commoner content or bimodal HDPE. Paragraph 18 and the abstract of the secondary reference discloses high ESCR bimodal polyethylene containing 0.1% alpha olefin comonomer. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the bimodal HDPE of the secondary reference in the composition of the primary reference in order to improve ESCR  absent any showing of surprising or unexpected results.




Claim 8 is rejected under 35 U.S.C. 102(a1) as being anticipated by Zukosky et al. (US 4616064), cited and for the reasons set out above as evidenced by either  Jacobs (US 5227946) or Horsma (US 4560498), both cited by the examiner.
See the Table in column 7 of Jacobs where it is disclosed that MARLEX 6003 has applicants melt index and see Horsma at the paragraph bridging columns 12 and 13 where it is disclosed that MARLEX 6003 has applicants density

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064) in view of Michel et al. (US 5616674), cited by the examiner.
The primary reference does not disclose the eugenol end capped block copolymers of claim 4 or addition of polycarbonate homopolymer as in claim 10. The secondary reference discloses “eugenol capped polydimethylsiloxane block copolymers [which] show improved advantageous utility as a blend ingredient for use in preparing polycarbonate blends” (column 2, lines 21-24) and that addition of polycarbonate homopolymer reduces production time and costs (column 2, lines 2-6). The patent discloses that the desired block copolymers may be readily prepared using eugenol end capped materials and note column 5, line 10 where such materials have “favorable reactivity” and that eugenol has the advantage of being a natural product. It would have .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064) in view of Delaloye et al. (US 20160022444), cited by the examiner.
The primary reference does not disclose blow molding. However, note the production of tubing in the abstract. Note the secondary reference at paragraph 44 disclosing production of tubing by blow molding. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to form the tubing of the primary reference by blow molding as taught by the secondary reference motivated by the need of the primary reference to form tubing and by the disclosure of the secondary reference that blow molding will accomplish this goal  absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.

JCM
3-15-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765